                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


BUILDING TRADES UNITED PENSION TRUST FUND
and SCOTT REDMAN (in his capacity as trustee)

                   Plaintiffs,

      v.                                           Case No. 18-cv-5-pp

PINNACLE WOODWORK, INC.,

                   Defendant.


 ORDER GRANTING AMENDED MOTION FOR DEFAULT JUDGMENT (DKT.
       NO. 22), ENTERING JUDGMENT AND DISMISSING CASE


      On January 2, 2018, the plaintiffs filed a complaint against defendant

Pinnacle Woodwork, Inc., alleging violations of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§1132, 1145, and breach of

contract. Dkt. No. 1. The plaintiffs requested entry of default on May 22, 2018,

dkt. no. 10, and the clerk entered default the next day. The plaintiffs also filed

a motion for default judgment, dkt. no. 14, and an affidavit in support of

damages and attorney fees, dkt. no. 15. The motion for default judgment and

supporting affidavit have been updated three times—on August 9 and

December 26, 2018, and on January 7, 2019—for the purpose of updating the

court as to the amount of damages. Dkt. Nos. 17-23. To date, the defendant

has not appeared. The court will grant the motion.

I.    ENTRY OF DEFAULT

      Federal Rule of Civil Procedure 55 requires a two-step process before the

entry of default judgment. A party first must seek an entry of default based on

the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means that the
                                         1
court must assure itself that the defendant was aware of the suit and still did

not respond.

      The plaintiffs filed the complaint on January 2, 2018. Dkt. No. 1. On

January 9, 2018, the plaintiffs filed an affidavit of service. Dkt. No. 3. The

affidavit indicated that the process server served the summons and complaint

on Anthony Mastocola as the registered agent of the defendant on January 8,

2018. Id. The defendant’s answer was due within twenty-one days of that date.

Dkt. No. 1-1. This means that the defendant’s deadline for answering or

otherwise responding to the complaint was January 29, 2018. The defendant

did not respond by that date, even though—as the court will explain—it

appears that the plaintiffs made it aware that this case was pending.

      On February 5, 2018, the clerk’s office sent a letter to plaintiffs’ counsel,

asking the plaintiffs to advise the court on the status of the case. Dkt. No. 4.

The next day, plaintiffs’ counsel filed a status report, informing the court that

“the parties are currently attempting a settlement of this matter.” Dkt. No. 6. A

month and a half later, on March 23, 2018, the plaintiffs provided another

status update, telling the court that “plaintiff is awaiting the return of a

settlement agreement and payment that will lead to the dismissal of this

action.” Dkt. No. 7. Finally, on May 11, 2018, the plaintiffs indicated in a final

status report that the parties had been unable to finalize a settlement and that

default paperwork was forthcoming. Dkt. No. 8. The plaintiffs filed a “request to

enter default” on May 22, 2018, dkt. no. 10, and provided supporting affidavits

which noted that proof of service (dkt. no. 3) already had appeared on the

docket, dkt. nos. 11, 12.

      The court is satisfied that the plaintiff effectuated service, and that the

entry of default was proper.


                                         2
II.   PLAINTIFFS’ MOTIONS FOR DEFAULT JUDGMENT

      After the entry of default, a plaintiff may move for default judgment

under Fed. R. Civ. P. 55(b). When the court determines that a defendant is in

default, the court accepts as true the well-pleaded allegations in the complaint.

e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007). “A

default judgment establishes, as a matter of law, that defendants are liable to

plaintiff on each cause of action in the complaint.” Id. However, “even when a

default judgment is warranted based on a party’s failure to defend, the

allegations in the complaint with respect to the amount of damages are not

deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th Cir. 2004)). A

district court “must conduct an inquiry in order to ascertain the amount of

damages with reasonable certainty.” Id. Federal Rule of Civil Procedure 55(b)(2)

allows the court to conduct this inquiry through hearings or referrals, if

necessary, to determine the amount of damages. Such proceedings are

unnecessary, however, if the “amount claimed is liquidated or capable of

ascertainment from definite figures contained in the documentary evidence or

in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting Dundee Cement

Co. v. Howard Pipe & Concrete Prods. Inc., 722 F.2d 1319, 1323 (7th Cir.

1983)).

      The plaintiffs’ complaint states a claim that defendant Pinnacle

Woodwork, Inc. violated the Labor-Management Relations Act of 1947 (as

amended), ERISA (as amended) and the effective collective bargaining

agreement by failing to pay fringe benefit contributions on behalf of its

employees to the plaintiff funds. Those allegations establish liability. ERISA

§502(g)(2) entitles the plaintiffs to damages consisting of unpaid contributions,




                                        3
interest on the unpaid contributions, liquidated damages and reasonable

attorney’s fees and costs of the action. 29 U.S.C. §1132(g)(2).

      The plaintiffs’ latest amended motion and third amended affidavit

contain the most up-to-date accounting of the plaintiffs’ damages. Dkt. Nos.

22, 23. The third amended affidavit includes several attachments: (1) the audit

for the period from January 1, 2016 until March 31, 2017, which showed the

unpaid contributions, interest and liquidated damages for that period to be

$56,370.37, dkt. no. 23-3; (2) the audit for the period from April 1, 2017 until

September 30, 2017, which showed the unpaid contributions, interest, and

liquidated damages for that period to be $91,214.15, dkt. nos. 23-4, 23-5 (dkt.

no. 23-4 shows unpaid amount to be $89,671.21 but dkt. no. 23-5 amends

that amount to $91,214.15); (3) a ledger sheet from May 3, 2018, showing that

the defendant made five payments of $3,000 each (for a total of $15,000)

toward the unpaid contributions, dkt. no. 23-5; (4) the audit for the period

from October 1, 2017 until April 30, 2018, which shows the unpaid

contributions, interest and liquidated damages for that period to be

$98,336.70, dkt. no. 23-7; and (5) the audit for the period of May 1, 2018

through October 31, 2018, which shows the unpaid contributions, interest and

liquidated damages for that period to be $109,241.19, dkt. no. 23-8. The

plaintiffs submitted itemized attorney’s fees in the amount of $4,014, dkt. no.

23-9, and costs of prosecution in the amount of $450, dkt. no. 21-10. The

amount of unpaid contributions, interest, liquidated damages and attorneys’

fees minus the amount already paid by the defendant totals $344,162.41—the

amount sought by the plaintiffs in their latest motion for default judgment.




                                        4
III.   CONCLUSION

       The court GRANTS the plaintiffs’ third amended motion for default

judgment. Dkt. No. 22.

       The court DENIES AS MOOT the plaintiffs’ motion for default judgment,

the plaintiffs’ amended motion for default judgment, and the plaintiffs’ second

amended motion for default judgment. Dkt. Nos. 14, 17, 20.

       The court ORDERS that the clerk of court shall enter judgment in favor

of the plaintiffs, Building Trades United Pension Trust Fund, and Scott

Redman (in his capacity as Trustee) and against the defendant in the amount

of $344,626.41, together with interest at the rate allowed by law.

       The court ORDERS that this case is DISMISSED.

       Dated in Milwaukee, Wisconsin this 10th day of January, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       5
